Exhibit 10.12

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
December, 2016 by and among GCM Grosvenor Special Opportunities Master
Fund, Ltd. (the “Seller”), Amicus Therapeutics International Holding LTD
(“Amicus International”) and Amicus Therapeutics, Inc. (the “Purchaser”).

 

1.                                      Purchase and Sale of Purchased Note.  On
the terms and conditions set forth herein, Purchaser agrees to purchase from
Seller and Seller agrees to sell to Purchaser Note No. 7, issued by Amicus
International to Seller on June 30, 2016, with a principal amount equal to
$25,000,000 (the “Purchased Note”), at the price equal to par, plus all accrued
and unpaid interest to the date hereof (such amount, the “Purchase Price”),
subject to the closing of the Offering (as defined below).  For the sake of
clarity, and the avoidance of doubt, Purchaser confirms that neither this
Agreement nor the consummation of the transactions contemplated hereby grants
the Purchaser or any of its affiliates any right to modify, terminate or
repurchase the Warrant to Purchase Common Stock, Warrant No. 7, held by the
Seller; and such Warrant shall remain unaffected and outstanding and exercisable
in accordance with its terms.

 

2.                                      Payment and Closing.  Within three
business days of the closing of the Purchaser’s issuance of its convertible
senior notes due 2023, as described in the preliminary offering circular dated
December 14, 2016 (the “Offering”), Purchaser shall pay the Purchase Price for
the Purchased Note in cash, by wire transfer of immediately available funds to
an account designated by Seller, and against such payment, Seller shall deliver
to Purchaser the Purchased Note, with the form of assignment attached thereto
completed to effect the transfer to Purchaser.  Purchaser shall be responsible
for, shall pay, and shall hold Seller harmless from, any stamp, court or
documentary, intangible, recording, filing or similar transfer taxes (but not
any net income taxes) due in respect of the transactions contemplated by this
Agreement.

 

3.              Seller Representations.  Seller represents and warrants to
Purchaser as follows:

 

(a)                                 Seller owns the Purchased Note free and
clear of all liens, pledges, encumbrances, security agreements, equities,
options, claims, charges and restrictions of any nature whatsoever, except any
restrictions under the terms of the Purchased Note or applicable state and
federal securities laws, and has not previously entered into any commitment for
the sale of all or part of the Purchased Note or otherwise conveyed or
encumbered Seller’s interest with respect to the Purchased Note.

 

(b)                                 Seller has full power and authority to sell
and transfer the Purchased Note to Purchaser without obtaining the waiver,
consent, order or approval of, (i) any state or federal governmental authority,
or (ii) any third party or other person; provided no representation is made
hereunder with respect to any securities laws of any jurisdiction or with
respect to any waiver, consent, order or approval required of Amicus
International, Purchaser or any of their affiliates.

 

(c)                                  The execution and delivery of this
Agreement by Seller and the performance by Seller of its obligations pursuant to
this Agreement will not result in any material violation of, or materially
conflict with, or constitute a material default under, any agreement to which
Seller is a party or Seller’s charter documents, nor, to Seller’s knowledge,
result in the creation under any

 

--------------------------------------------------------------------------------


 

agreement or instrument to which Seller is a party of any material mortgage,
pledge, lien, encumbrance or charge upon the Purchased Note, other than pursuant
to this Agreement.

 

(d)                                 Upon delivery of and payment for the
Purchased Note as herein contemplated, Seller will convey to Purchaser good and
valid title to the Purchased Note free and clear of all liens, encumbrances,
equities, options, claims, charges and restrictions, of any nature whatsoever,
other than restrictions under the terms of the Purchased Note and applicable
securities laws.

 

(e)                                  Seller has reviewed with Seller’s own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement. Seller is relying solely on such advisors and
not on any statements or representations of Purchaser or any of its agents.
Seller understands that Seller shall be solely responsible for Seller’s own tax
liability that may arise as a result of the transactions contemplated by this
Agreement.

 

4.                                      Purchaser’s Representations.  Purchaser
represents and warrants to Seller that Purchaser has taken all necessary steps
to inform itself as to, and Purchaser is not relying upon Seller as to, the
financial condition of Amicus International and the merits and risks of
purchasing the Purchased Note.

 

5.                                      Consent to Transfer.  Pursuant to
Section 13(a) of the Purchased Note, Amicus International hereby consents to the
transfer of the Purchased Note.

 

6.              Waiver.  Seller hereby waives the restriction in Section 5.1 of
the Purchased Note regarding incurrence of indebtedness with respect to the
incurrence of the indebtedness contemplated by the Offering; provided such
waiver shall expire and be of no further force or effect if the purchase of the
Purchased Note is not consummated by Purchaser as provided in Section 2.

 

7.              Miscellaneous.

 

(a)                                 Undertaking.  The parties hereby agree to
take additional actions and execute additional documents as may be reasonably
necessary or advisable in order to effect the transactions contemplated by this
Agreement.

 

(b)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties hereto
with regard to the subject matter hereof. This Agreement shall not be amended
except by a writing signed by all of the parties.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to principles of conflicts of laws.

 

(d)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same

 

2

--------------------------------------------------------------------------------


 

instrument. Signatures transmitted electronically shall be accepted as originals
for all purposes of this Agreement.

 

(e)                                  Notice.  Notice hereunder shall be given by
written delivery or confirmed facsimile thereof to the parties at their
respective mailing addresses or email addresses set forth on the signature
page hereof or to such other mailing address or email address as the other party
shall be notified of in accordance herewith.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.

 

 

GCM GROSVENOR SPECIAL
OPPORTUNITIES MASTER FUND, LTD.

 

By: GCM Fiduciary Services, LLC, its director

 

 

 

Signature:

/s/ Burke J. Montgomery

 

 

 

 

Print Name:

Burke J. Montgomery

 

Address:

c/o Grosvenor Capital Management, L.P.

 

 

900 N. Michigan Ave., Suite 1100

 

 

Chicago, IL 60660

 

Email:

legal@gcmlp.com

 

4

--------------------------------------------------------------------------------


 

 

AMICUS THERAPEUTICS INTERNATIONAL
HOLDING LTD

 

 

 

 

 

Signature:

/s/ Daphne Quimi

 

 

 

 

Print Name:

Daphne Quimi

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

dquimi@amicusrx.com

 

 

 

 

 

Signature:

/s/ Geoffrey Ghyoot

 

 

 

 

Print Name:

Geoffrey Ghyoot

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

gghyoot@amicusrx.com

 

 

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

Signature:

/s/ William D. Baird III

 

 

 

 

Print Name:

William D. Baird III

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

Email:

cbaird@amicusrx.com

 

5

--------------------------------------------------------------------------------